Citation Nr: 1730847	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for bilateral cataract extraction with vitreous detachment on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Massachusetts with active service from April 1966 to August 1966, in January 1991, and from May 2005 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's bilateral cataract extraction with vitreous detachment (eye disability) does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating for bilateral cataract extraction with vitreous detachment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2011 satisfied the duty to notify provisions.  The RO informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned-and of the requirements for extraschedular ratings in particular-and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary). 

The Board also finds that the duty to assist has been fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in March 2014.  38 C.F.R. § 3.159(c)(4).  Additionally, an opinion as to whether the Veteran's bilateral eye disability resulted in an exceptional or unusual disability picture was obtained from the Director of Compensation Service in June 2016.  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's bilateral eye disability, and supporting rationale sufficient to determine whether the Veteran's bilateral eye disability results in an exceptional or unusual disability picture.  Accordingly, the Board finds the March 2014 VA examination and June 2016 opinion to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is in receipt of a noncompensable disability rating for bilateral cataract extraction with vitreous detachment, effective May 20, 2011, and a separate 10 percent disability rating for residuals of a retinal tear to the left eye, effective May 20, 2011.  In its August 2015 decision, the Board denied a compensable schedular rating for bilateral cataract extraction with vitreous detachment.  The Board remanded the sole issue of entitlement to an extraschedular rating for bilateral cataract extraction with vitreous detachment for additional development, and this is the issue currently presented for the Board's consideration.

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

Service connection for bilateral cataract extraction with vitreous detachment was established by a rating decision entered in April 2012.  The disability was evaluated as noncompensable, effective May 20, 2011.  The Veteran appealed the noncompensable disability rating, and in August 2015, the Board denied a compensable initial schedular rating for bilateral cataract extraction with vitreous detachment.  In a January 2013 rating decision, the RO awarded a separate rating of 10 percent for residuals of a retinal tear of the left eye, effective May 20, 2011.  The Veteran did not appeal the January 2013 rating decision.

In various lay statements, the Veteran alleged that his eye disabilities caused impaired near vision, vitreous floaters which were visually disabling and obstructed vision, and pain with dry eye requiring eye drops twice per day.  In an April 2012 statement, he reported that his eye disability caused residual floaters and dry eye which were intrusive and caused blurred vision, obstructed the vision process, and impeded visual conception.  Floaters were constant and caused distractions with the vision process and dry eye caused itchiness, redness, and blurriness.  He noted that he has refrained from driving in the evening hours due to glare from oncoming cars.  In a May 2012 statement, he alleged that his floaters, severe dry eye, and blurriness impaired his quality of life and were disabling causing daily pain and discomfort.  He stated that he had to adapt to eye pain, constant blurred vision, dry eye requiring daily medication drops, and wear reading glasses, and that he could not drive after dark due to glare conditions.

Private treatment records from January 2010 note the Veteran's complaints of blurred distance vision and trouble seeing bright lights and glare during the evening hours.  They also reflect that the Veteran experienced an acute vitreous hemorrhage in the left eye with pseudophakia in both eyes.  The Veteran reported flashes and floaters.  In February 2010, the Veteran underwent left eye cataract surgery.  A February 2010 follow-up note reflects that the Veteran experienced redness in the left eye but was happy with his vision.  He indicated that he also wished to undergo right eye cataract surgery because he felt that his vision was not balanced.  In March 2010, the Veteran complained of blurred distance vision in the right eye.  He denied flashes and floaters in either eye but expressed frustration with overall vision due to persistent glare, haloes, and blurriness in the right eye.  Because of these symptoms, he decided to proceed with cataract surgery in the right eye.  In April 2010, the Veteran underwent right eye cataract surgery.  A June 2010 record notes the Veteran's complaints of dry eye, small floaters, and flashes of light.  He indicated that he was seeing well with new glasses.  The Veteran was advised that floaters and flashes were common after cataract surgery.  In June 2010, the Veteran underwent barrier laser for a retinal tear in the left eye.  In August 2010, the Veteran reported that his left eye floaters had decreased.  Examination showed the tear to be well-sealed and that he was beyond the point where detachment normally occurred.

Private treatment records from 2011 note that the Veteran experienced a few floaters and used Systane eye drops for dry eyes.  A May 2011 record notes that the Veteran's vision remained stable at 20/20, and that he experienced mild dry eye.  Another May 2011 record noted that the Veteran experienced moderate blurry vision in the left eye.  He also noted that he experienced floaters.  The left eye retinal tear was well-sealed and the Veteran was found to have a new posterior capsular opacity in the left eye.  The right eye was shown to have a posterior vitreous detachment.  In December 2011, the Veteran complained of occasional dry eye and trouble focusing.  The physician indicated that the severity of the dry eye was mild.  The physician noted that there was a cloudy capsul noted in the right eye and that the eyes appeared to be dry.  The Veteran was instructed to use artificial tears.

A May 2012 private treatment record reflects the Veteran's complaints of numerous and frequent floaters with no flashes.  He also noted pain and twitching as well as bothersome glare, especially while driving.  The physician reported that the floaters and glare were of moderate intensity and occurred constantly.  Mild dry eye was noted and the Veteran was instructed to continue using artificial tears and current glasses.  Vision was stable.  The physician recommended a special coating on the Veteran's glasses to help with night time glare.  Another May 2012 private treatment record notes that the Veteran reported floaters in both eyes, problems with night vision, dry eyes, and blurred vision.  He also reported an episode of vision loss lasting about 15 minutes which disappeared spontaneously.  Retinal examination was stable with posterior vitreous detachment in both eyes and a well treated retinal tear in the left eye.  The physician noted the Veteran's "variety of symptoms" which were from a combination of posterior vitreous detachment and dry eye syndrome.  The episode of vision loss was attributed to ocular migraine.

In August 2011, the Veteran underwent a VA eye examination.  The Veteran reported current symptoms including constant floaters in both eyes and flashes of light in both eyes.  Physical examination was conducted, and the diagnoses were history of peripheral retinal degeneration and cataracts along with refractive error; retinal tear in the left eye due to peripheral retinal degeneration; cataracts in both eyes corrected by cataract extraction with posterior chamber intraocular lenses in both eyes; and posterior vitreal detachment.

In March 2014, the Veteran underwent another VA eye examination.  The Veteran reported symptoms including dry eye, floaters, night vision difficulties, and headaches.  Physical examination was conducted, and the examiner diagnosed pseudophakia, vitreous floaters, and dry eye syndrome.  The VA examiner opined that the Veteran's eye conditions did not impact his ability to work.

During his May 2015 hearing before the Board, the Veteran testified that he experienced significant problems with floaters, dry eyes, and light sensitivity.  He stated that he required eye drops daily to prevent burning pain from dry eye and that he could not drive at night due to light from oncoming vehicles.  He also noted that he could not see near, as the lenses that were implanted during cataract surgery only assisted his distance vision.  He explained that his floaters sometimes made him think that things were moving when they weren't, and expressed dissatisfaction with his schedular rating because it did not take into consideration these other symptoms that he experienced.  He explained that he was no longer working, having retired from employment with the Massachusetts National Guard.

The Acting Director of Compensation Service provided an opinion, which was associated with the claims file in June 2016.  The Acting Director opined that there was no evidence of record to demonstrate the presence of an unusual disability picture which would render the application of the regular rating schedular standards impractical.  The Acting Director explained that the VA examinations contained sufficient evidence and were consistent with a noncompensable rating.  Additionally, there was no evidence of hospitalizations due to the eye disability and no evidence that the Veteran is unemployable due to his eye disability.

Having considered all of the above evidence, the Board finds that entitlement to an extraschedular rating for bilateral cataract extraction with vitreous detachment is not warranted at any time during the pendency of this claim.  The Veteran's bilateral eye disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to make the available schedular rating for the service-connected disability inadequate.  Initially, the Board notes that the record is devoid of any periods of hospitalization due to his bilateral eye disability.  Thus, there is no evidence of hospitalization of such frequency as to render the bilateral eye disability schedular rating inadequate.

As for occupational impairment, there is no indication in the record that the Veteran's bilateral eye disability impacts his ability to work.  Initially, the Board observes that the Veteran is retired from employment.  Moreover, the March 2014 VA examiner opined that the Veteran's eye disability did not impact his ability to work.  The Veteran has not provided any lay statements or testimony indicating that his bilateral eye disability interfered with employment.  In the absence of any evidence suggesting interference with employment, marked interference with employment due to the bilateral eye disability is not shown.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular rating for service-connected bilateral cataract extraction with vitreous detachment must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an extraschedular rating for bilateral cataract extraction with vitreous detachment is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


